Order entered NovemberI ~. , 2012




                                             In The




                                      No. 05-11-00842-CR
                                      No. 05-11-00843-CR

                                 JAMES KELLEY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                       Trial Court Cause Nos. F09-59178-S, F09-72634-S

                                            ORDER
         The Court REINSTATES the appeals as of April 13, 2012, the date appellant’s brief was

filed.

         The records and briefs have been filed and the appeals will be submitted in due course.




                                                      DAVID L. BRIDGES
                                                      JUSTICE